Citation Nr: 0834726	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetic 
nephropathy.

2.  Entitlement to service connection for vision changes 
characterized as presbyopia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 until April 
1970.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  



FINDINGS OF FACT

1.  The veteran is not currently shown to have diabetic 
nephropathy.

2.  Presbyopia is not a disability for VA compensation 
purposes and is not shown to be causally or etiologically 
related to the veteran's service connected diabetes.



CONCLUSIONS OF LAW

1.  Diabetic nephropathy was not incurred in or aggravated by 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007). 

2.  Presbyopia was not incurred or aggravated by active 
service and is not proximately due to or the result of a 
service connected disease or injury. 38 U.S.C.A. §§ 1110, 
1154, 5103 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2003, March 2006, and November 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, or have otherwise suggested the presence of any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that VA's duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.  

The veteran essentially contends that he has diabetic 
nephropathy and vision changes that are due to his service 
connected diabetes mellitus.  Under VA laws and regulations, 
service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as nephropathy, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation for compensation purposes.  38 C.F.R. 
§ 3.303(c).  Generally, to prove service connection the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the inservice disease or 
injury or to a service connected disability.  Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board's review of the evidence discloses that the 
veteran's service medical records contain no evidence of 
diabetic nephropathy or vision changes characterized as 
presbyopia.  Furthermore, there is no medical evidence that 
shows that the veteran currently has diabetic nephropathy.  
In this regard, the veteran was afforded a VA examination in 
April 2004, and following this examination the examiner 
concluded that there is no diagnosis of diabetic nephropathy 
because there is no pathology with which to render a 
diagnosis.  

The Board would also observe that medical records submitted 
by the veteran also do not show that he has been diagnosed as 
having diabetic nephropathy.  In the absence of proof of a 
present disability, there can be no valid claim. Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As such, the Board finds that 
the medical evidence is against this claim.  

With respect to the veteran's claim for vision changes 
characterized as presbyopia, the medical evidence does show 
that the veteran has been diagnosed as having presbyopia.  In 
this regard, the February 2004 VA examination concluded with 
a diagnosis of presbyopia.  However, presbyopia is a 
refractive error of the eye and defined as a visual condition 
that becomes apparent especially in middle age and in which 
loss of elasticity of the lens of the eye causes defective 
accommodation, and inability to focus sharply for near 
vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  
Therefore, the veteran's vision changes characterized as 
presbyopia is not a disability for VA compensation purposes.  
The Board would also note that the February 2004 VA 
examination clearly indicated that presbyopia was unrelated 
to diabetes and that the veteran had no evidence of any 
diabetic eye disease.  Consequently, the Board finds that the 
medical evidence is against this claim.

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of his claimed disorders, 
as well as a nexus or relationship between current disorders 
and service, or to his service connected diabetes by way of 
correspondence from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a diagnosis of the 
claimed disorders and of a relationship between current 
disorders and an injury, disease or event in service, or to a 
service connected disability.  While the veteran is clearly 
of the opinion that he has diabetic nephropathy and that his 
vision changes characterized as presbyopia are related to his 
service connected diabetes, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for diabetic nephropathy or vision changes 
characterized as presbyopia is not established. 


ORDER

Service connection for diabetic nephropathy is denied.

Service connection for vision changes presbyopia is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


